Citation Nr: 0526418	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  94-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1942 to September 1945.  
This matter is before the Board of Veterans' Appeals (Board) 
by Order of the United States Court of Appeals for Veterans 
Claims (Court) dated June 29, 2001, which vacated a March 
2000 Board decision and remanded the case for additional 
development involving compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  [The Court Order specifically 
refrained from addressing whether there was any error in the 
Board decision.]  

This matter initially arose from an April 1993 rating 
decision by the Philadelphia, Pennsylvania Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In August 
1998 the appellant testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.  In 
February 2002 the Board undertook development under authority 
then in effect.  In June 2003 the matter was remanded for 
notice, development, and initial RO consideration of 
additional evidence.  Additional evidence was then again 
received, and in May 2004, the matter was again remanded to 
afford the RO initial consideration of the additional 
evidence.  In August 2004, the matter was remanded for the 
purpose of providing the appellant notice under 38 C.F.R. 
§ 3.159(e) of VA's inability to obtain a June 1978 VA 
treatment record.  In December 2004, VA sought and obtained a 
VHA advisory opinion in this issue.  The appellant was 
notified of the opinion and submitted a response with 
supporting opinions.   



FINDINGS OF FACT

1.  The veteran died in June 1978; he was pronounced deceased 
on arrival at the hospital where he was brought after being 
found not breathing on the floor of his car; toxicology 
showed blood alcohol .34 %; there was no autopsy; and his 
original death certificate identified the cause of his death 
as acute alcoholism.

2.  Upon request of the appellant (who advised that at the 
time of his last, May 17, 1978, visit to the VA hospital the 
veteran had "thrombosis phlebitis in the right leg", "that 
doctors at the hospital [felt] that [the veteran] died from a 
blood clot in the right leg", that the veteran's medical 
records never showed alcohol in his blood; and that she could 
not get a VA pension unless the death certificate was revised 
to delete acute alcoholism as the cause of death), the 
physician who issued the original death certificate issued in 
November 1981 a revised death certificate listing the 
immediate cause of the veteran's death as chronic 
thrombophlebitis, and obesity bypass surgery as other 
significant condition contributing to death, but not related 
to the terminal disease or condition.

3.  The veteran had established service connection for 
varicose veins of the right leg, rated 40 percent when he 
died; nonservice connected disabilities treated in the months 
preceding his death included massive obesity, hypertension, 
chronic alcohol abuse, and anxiety; thrombophlebitis was not 
noted in any treatment record in the months preceding the 
veteran's death. 

4.  Based on the competent evidence of record, it cannot be 
found, without resort to speculation, that the cause of the 
veteran's death was a pulmonary embolus as a complication of 
a thrombophlebitis that was caused or aggravated by the 
veteran's service connected varicose veins of the right leg.  

5.  The preponderance of the evidence is against a finding 
that service- connected varicose veins of the right leg 
caused, or contributed substantially or materially to cause, 
the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The June 2001 Court Order and the June 2003 Board remand both 
directed compliance with the VCAA, and VA has complied with 
the notice and assistance requirements of the VCAA.  A June 
2003 notice letter outlined what is needed to establish 
entitlement to service connection for the cause of the 
veteran's death, and informed the appellant of her and VA's 
responsibilities in developing this claim.  The RO's decision 
(and a previous Board decision), numerous supplemental 
statements of the case (SSOCs), and the Board remands have 
explained what the record shows and why the claim was not 
granted.  The June 2003 notice letter specifically advised 
the appellant to tell VA of any additional information or 
evidence that she would like VA to obtain and to send any 
information describing additional evidence or the evidence 
itself to VA.    

While full notice did not precede the initial rating decision 
(as the initial rating preceded the VCAA), the claims were 
readjudicated after content complying notice was given.  See 
the numerous SSOCs (most recently in September 2004).  The 
appellant has had ample opportunity to respond, and thus is 
not prejudiced by any notice timing defect.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The VA correspondence in June 2003 and 
the SSOCs specifically advised her of the type of evidence 
that was necessary to establish her claim, asked her to 
assist in obtaining any outstanding medical records, and 
asked her to identify any other evidence or information 
supporting her claim.  The purpose behind the notice 
requirement is satisfied, as the appellant has been afforded 
a meaningful and full opportunity to participate in the 
processing of her claim.  

Regarding the duty to assist, the RO obtained service medical 
records and records of postservice treatment the veteran 
received for his varicose veins (and for non-service-
connected problems).  Additional development has been 
undertaken to ensure that all pertinent medical records were 
secured and associated with the claims file.  The appellant, 
including via her attorney, alleged that June 6, 1978 
treatment records (when the veteran was allegedly seen for a 
right leg blood clot) were outstanding.  And in written 
argument dated in January 2002 the attorney points to 
notations on the veteran's appointment card showing a date of 
July 6, 1978 as reflecting "error in the facts that have 
been accepted as true in this case" (because the date shown 
was after the veteran died).  Despite the fact that the 
appellant had previously reported that the veteran's last VA 
visit was May 17, 1978, VA arranged for an exhaustive search 
for June 1978 records, which proved fruitless, and the 
appellant was so advised.  On close review of the record, the 
undersigned found that rather than reflecting any error in 
the record, the cited documents reflect consistency in VA 
record-keeping and, along with more contemporaneous 
statements by the appellant that the veteran's last VA clinic 
visit was on May 17, 1978, contra-indicate that there was 
additional VA treatment in June 1978.  The record of the 
veteran's May 17, 1978 VA clinic visit shows that he was to 
be scheduled for follow-up on July 3, 1978.  The document 
cited by the appellant and her attorney as reflecting first 
that he was seen in June 1978, then that there were errors in 
the record, is in fact an appointment card which shows that 
the veteran was scheduled to be seen on May 17, 1978 (of 
which visit there is a record), then was first scheduled for 
follow-up on July 3, 1978, with that date crossed out and 
revised to July 6, 1978 (perhaps because of the Independence 
day holiday).  It has also been alleged on behalf of the 
appellant that records of the veteran's treatment by VA in 
1978 were destroyed by fire.  That allegation is inconsistent 
with the fact that such records are associated with the 
claims file.  In December 2004, VA sought and obtained a VHA 
advisory opinion in this matter.  The appellant, through her 
attorney, submitted additional evidence and argument (with a 
waiver of RO review).  She has not identified any further 
pertinent evidence outstanding.  VA's assistance obligations 
are satisfied.  The appellant is not prejudiced by the 
Board's proceeding with appellate review.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The veteran's service medical records reflect that varicose 
veins of the right lower leg were noted in April 1943, and 
also on service separation examination in September 1945.

Postservice evidence includes VA medical records, which show 
that the veteran underwent multiple abdominal surgeries, 
including colostomy, ileostomy and cholecystectomy from 1967 
to 1969.  He was found to have Pickwickian syndrome.  Upon 
hospitalization in 1970, he was referred to the psychiatric 
clinic due to heavy drinking.  During hospitalizations in 
1971 and 1972 and on VA examination in 1973, varicose veins 
were noted bilaterally, as well as chronic alcoholism/ethanol 
excess.

In October 1973, the veteran was hospitalized at the 
Philadelphia VA Medical Center (VAMC) for drainage of a left 
leg hematoma, after dropping a garage door on his left leg.  
Examination of the extremities at that time revealed varices 
of the right leg saphenous system which were thrombosed.  
There were also varicosities of the left leg short saphenous 
system.

VA outpatient treatment records of the veteran from 1974 to 
1975 show that he sought treatment for swelling of both legs 
in December 1974.  An undated record from the orthopedic 
clinic notes varicose veins.

On VA examination in January 1975, the veteran gave a history 
of right leg thrombophlebitis a few years prior which lasted 
five days.  The diagnosis was tortuous, gross, palpable 
varicosities with saccular varicosities in both saphenous 
systems of the right leg.  On the left, the diagnosis was 
milder tortuous varicosities.  There was venous incompetency 
of the superficial systems.

VA treatment records of the veteran from 1977 to 1978 
primarily show treatment for obesity and hypertension.  
Elevated blood pressure with venous insufficiency was noted 
in April 1977.  Venous varices of the right leg with 1+ edema 
of the right ankle were noted in May 1977.  In February 1978, 
the veteran noted that he was a compulsive drinker.  
Bilateral lower extremity varicosities were noted in January 
and March 1978.  The veteran reported in April 1978 that he 
drank 1/4 to 1/3 gallon of wine each night.  He was seen for 
a check up for high blood pressure and weight control on May 
17, 1978.  The examiner indicated that he was doing poorly 
with weight reduction, but his blood pressure was under good 
control.  There were no complaints or findings pertaining to 
the lower extremities.

The veteran died on June [redacted], 1978.  A report from the 
Peninsula General Hospital Medical Center shows that he was 
dead on arrival at the hospital.

A June 16, 1978, investigation report from Earl L. Royer, 
M.D., a deputy medical examiner of the Office of the Chief 
Medical Examiner, notes that according to the veteran's wife 
he had been in failing health for years.  He was followed by 
the VA hospital once a month for various problems and was an 
alcoholic.  On the day of his death the veteran stated that 
he did not feel well and went to sit in the back of his car.  
When checked on by friends, he was lying on the floor; when 
propped up, the veteran said he would be O.K.  When checked 
on again two hours later, it was discovered that he had 
apparently ceased to breathe, and an ambulance was called.  
He was dead on arrival at the Pensacola General Hospital 
Medical Center.  His blood alcohol level was .34%.  The cause 
of death was determined to be acute alcoholism.

The veteran's original death certificate, prepared by Dr. 
Royer in June 1978, listed the cause of his death as acute 
alcoholism.  A June 1978 toxicology laboratory report shows 
that the veteran's blood alcohol content was 0.34 %.  No 
autopsy was performed.  At the time of the veteran's death, 
service connection was in effect for varicose veins of the 
right leg, rated 40 percent.

The appellant originally claimed entitlement to service 
connection for the cause of the veteran's death in 1978.  She 
stated that the veteran was not a heavy drinker and that he 
died from poor circulation caused by his service-connected 
varicose veins.

The appellant wrote to Dr. Royer in October 1981 and 
requested that the veteran's death certificate be revised, as 
acute alcoholism could not have been the cause of his death.  
She stated that VA obtained the veteran's blood test report 
and found that it was under the lethal percentage range.  She 
further stated that the veteran had a severe problem with his 
right leg and was treated at the VAMC in Philadelphia, 
Pennsylvania, for thrombophlebitis on May 17, 1978.  She 
indicated that VA doctors felt that the veteran's death was 
caused by a blood clot in the right leg, and that all of his 
medical records from the 10-year period prior to his death 
were thoroughly examined and showed no alcohol in his blood.  
She stated that VA would provide her benefits only if the 
death certificate was rectified.

Dr. Royer thereafter referred the veteran's case to Russell 
S. Fisher, M.D., the Chief Medical Examiner, for review.  In 
a November 1981 letter to Dr. Royer, Dr. Fisher indicated he 
would have handled the veteran's case similarly since while a 
blood alcohol level of .34% was not a fatal level, the 
veteran had been sitting in the back seat of his car for 
quite some time and it was no doubt much higher.  However, as 
pulmonary embolus or some other cause of death could not be 
ruled out, Dr. Fisher had no serious objection to changing 
the death certificate to read "chronic thrombophlebitis 
complicating bypass surgery for obesity - natural causes."

Dr. Royer wrote to the appellant in November 1981 and stated 
that although Dr. Fisher agreed with his assessment in the 
case, he felt that there was no real problem in changing the 
death certificate to eliminate alcohol.  The veteran's death 
certificate was revised by Dr. Royer in November 1981 to 
reflect that the immediate cause of death was chronic 
thrombophlebitis, with "[o]besity bypass surgery" being a 
significant condition contributing to death but not related 
to the terminal disease or condition.

In February and June 1992 statements, the appellant disagreed 
with the denial of service connection for the cause of the 
veteran's death, stating that on June 6, 1978, the veteran 
was seen at the VA hospital for blood clots in the right leg, 
and was given medication for the condition.  She submitted a 
copy of the reverse of a VA Patient Data card which listed 
dates from June 1977 through July 1978 at which time 
medication was dispensed.   

In a September 1997 letter, Nicholas C. Cavarocchi, M.D. 
indicated that he reviewed the veteran's death certificate, 
letters from his wife to VA, a letter from Dr. Royer, and a 
summary of evidence and judicial actions.  He also 
interviewed the appellant and her daughter about events 
leading up to the veteran's death.  In his letter, Dr. 
Cavarocchi suggested that the veteran died from a pulmonary 
embolus, a complication of thrombophlebitis, and cited 
statistics concerning the frequency of occurrence of 
pulmonary embolus at death.  He noted that prior to his 
death, on May 17, 1978, the veteran was treated for an 
episode of thrombophlebitis of the right leg.  He was 
uncertain as to why the veteran's treatment included 
outpatient management and no anticoagulants.  Significant 
risk factors for pulmonary embolus were noted to include a 
history of severe ilio-femoral thrombophlebitis, which Dr. 
Cavarocchi appeared to relate to the veteran's service- 
connected varicose vein disability.  Additional risk factors 
for the veteran included obesity, age, and extensive 
postoperative procedures for gastric stapling procedure.  Dr. 
Cavarocchi stated "If one was to even consider that the 
death certificate is factual, then the true cause of death 
was most likely pulmonary embolus."  He stated that the 
veteran had numerous significant risk factors for pulmonary 
embolus, including a history of severe ilio- femoral 
thrombophlebitis, and opined that the cause of the veteran's 
death "is directly related to his previous disability which 
was varicose vein/phlebitis for which he was originally 
disabled."  A copy of Dr. Cavarocchi's extensive curriculum 
vitae, showing that he has expertise in cardiothoracic 
surgery, was attached to the letter.

The appellant and her daughter offered several lay statements 
in support of her appeal, including in written documents, at 
a hearing at the RO in December 1983, and at a hearing before 
the undersigned in August 1998.  The appellant indicated that 
she had been a nurse.  She and her daughter asserted that the 
veteran's service-connected varicose vein condition caused or 
substantially contributed to his death.  She testified that 
he was reportedly treated for thrombophlebitis at the VAMC on 
May 17, 1978.  Treatment included elastic stockings, but no 
blood thinner.  She stated that the veteran was not an 
alcoholic and that there had been a mix-up with his death 
certificate.  She indicated that the funeral director told 
her that the veteran's death was caused by a blood clot.  A 
friend of the veteran's testified in 1983 that the veteran 
did not have a problem with alcohol.

In an August 1998 letter to the appellant, A. Y., D.O., cited 
several textbooks to facilitate the descriptions of certain 
venous disorders and generally linked the presence of 
pulmonary embolism to deep vein thrombosis; it was stated 
that more than 95% of pulmonary emboli arise from thrombosis 
in the deep venous system of the lower legs.  

In March 1999 the case was remanded by the Board for review 
by a specialist in cardiology.  The Chief of Cardiology at 
the Philadelphia VAMC (L.F., M.D.), who was a professor of 
Medicine at the University of Pennsylvania and President of 
the American Heart Association in Pennsylvania, reviewed the 
entire claims file and multiple medical texts and provided a 
medical opinion in May 1999 with an addendum in August 1999.  
He recounted the veteran's history in detail, indicating that 
Dr. Cavarocchi's opinion that the veteran probably died of 
pulmonary embolus was based upon acceptance of information in 
the death certificate that the veteran suffered from chronic 
thrombophlebitis and had an episode of thrombophlebitis one 
month prior to his death.  He noted that the medical examiner 
changed the veteran's death certificate three years after his 
death to attribute death to thrombophlebitis based upon 
information provided by the appellant.  He further noted that 
there was no mention of leg tenderness, venous cords, or 
other evidence of venous thrombosis or thrombophlebitis in VA 
clinical notes dated on May 17, 1978.  The only evidence of 
superficial thrombophlebitis was in 1973, five years prior to 
the veteran's death.  He stated that there was no evidence 
that the veteran suffered from deep vein thrombophlebitis at 
any time, much less during several months prior to his death.  
He provided clarifying statistics concerning the occurrence 
of pulmonary embolism upon death.  In conclusion, he opined:

Since varicose veins can be a risk factor 
for deep vein thrombosis and deep vein 
thrombosis can cause pulmonary emboli, it 
remains a possibility that the varicose 
veins are related to [the veteran's] 
cause of death.  However, in the absence 
of documentation of deep vein thrombosis 
despite ample evidence of regular medical 
care and in the absence of autopsy 
evidence or other clinical evidence 
supporting pulmonary emboli, the 
possibility that varicose veins 
contributed to [the veteran's] cause of 
death is a speculative possibility that 
is no more likely than other possible 
causes of death.  Specifically, it is my 
opinion that it is not at least as likely 
as not that the veteran's service 
connected varicose vein disability caused 
his death or contributed substantially or 
materially to cause his death.  
Furthermore, I conclude that it is not at 
least as likely as not that the veteran's 
service connected varicose vein 
disability aided or lent assistance to 
the production of his death.

The appellant's attorney then secured a January 2004 medical 
opinion by Craig N. Bash, MD, specialist in neuro-radiology.  
Dr. Bash stated that it was his opinion that the veteran's 
service-connected varicose veins caused his demise by way of 
pulmonary embolus.  Dr. Bash based his opinion, in part, on 
the following:  the death certificate (revised) listing 
chronic thrombophlebitis as the cause of death; the 
appellant's October 1981 statement that doctors felt the 
veteran died of a blood clot; the fact that the veteran had 
service-connected varicose veins; the fact that varicose 
veins are positively associated with deep vein thrombosis 
(citing Table 84-1 of Cecil's Textbook of Medicine, 
2001[sic], p. 443 [sic] as support) which is positively 
associated with pulmonary embolus; and a history that the 
veteran made multiple medical visits for thrombophlebitis and 
varicose vein problems prior to his demise.  Dr. Bash noted 
supporting medical opinions on file, and stated his reasons 
for disagreeing with the VA cardiologist's August 1999 
opposing view.  In March 2004, Dr. Bash submitted a letter 
buttressing his January 2004 opinion.   

In August 2004, the appellant's attorney submitted copies of 
previously submitted medical records, including an April 1977 
VA outpatient treatment record that noted increased (by way 
of an upward-pointing arrow) "BP" (blood pressure) and 
venous insufficiency.  Having characterized the upward 
pointing arrow (?) as a T, the appellant's attorney asserted 
that "TBP" evidenced the presence of thrombophlebitis.

In December 2004, VA sought and obtained a medical opinion 
from JAC, MD, Assistant Professor of Surgery (Vascular 
Surgery) at the School of Medicine at Washington University 
in St. Louis.  Dr. JAC noted that the veteran's medical 
history was significant for the following: morbid obesity; 
hypertension; jejunoileal bypass with complications resulting 
in hospitalization (1967-68); persistent ventral hernia; 
bilateral lower extremity saphenous varicosities and venous 
insufficiency (right saphenous vein described as thrombosed 
in one evaluation in October 1973); and alcohol use requiring 
treatment for withdrawal.  Dr. JAC stated that with the 
veteran's history and the clinical scenario at the time of 
his death, the veteran's death could have been caused by 
pulmonary embolus, ventricular arrhythmia, acute stroke, or 
obstructive apnea.  He stated that if pulmonary embolus is 
the cause of the veteran's death, it could only be related to 
the veteran's venous circulation through the development of 
deep venous thrombosis.  Dr. JAC found that this diagnosis 
was never established in the veteran.  He noted that while 
the veteran had venous disease in the form of superficial 
varicosities in the right leg, he had no documented history 
of diagnostic testing to delineate the etiology and extent of 
his venous insufficiency.  Also, the veteran never had any 
testing performed to document the presence or absence of deep 
vein thrombus.  Dr. JAC noted that while the veteran had one 
report of a history of superficial thrombophlebitis in 1973, 
he thought such a finding was a mistake, as the veteran's 
varicosities were isolated varicose veins and because the 
veteran was never treated with anti-coagulation medication 
(blood thinners), as would be the case if he had deep vein 
thrombosis.  Also, he noted that none of the other records of 
medical treatment within the five years prior to the 
veteran's death noted evidence of superficial 
thrombophlebitis, while records from the year prior to his 
death noted varicosities and pedal edema.  Dr. JAC went on to 
state that even if it is assumed that the veteran had 
superficial thrombophlebitis, there would only be a 10 to 20 
percent chance that this would progress to deep vein 
thrombosis.  He extrapolated further to assert that the 
presence of deep vein thrombosis does not necessarily result 
in pulmonary embolism.  Based on this reasoning, Dr. JAC 
found that the evidence did not support a finding that the 
veteran's service-connected varicose vein disability was as 
likely as not causally related to his death.  Dr. JAC went on 
to respond to each of the prior medical opinions of record.  
With regard to Dr. Cavarocchi's opinion, he noted that that 
opinion was based on the belief that the veteran had 
thrombophlebitis or severe ilio-femoral thrombophlebitis - 
findings for which there is no documentation.  With respect 
to Dr. Bash's opinion, Dr. JAC noted out that Dr. Bash's 
recitation of "associations" between various conditions 
says little about causal connections and likelihoods.  He 
found it remarkable that Dr. Bash interpreted the amended 
death certificate listing thrombophlebitis as the cause of 
death to presume it a medical fact that the veteran died from 
a pulmonary embolism.  He noted that this interpretation 
ignores other possible causes of death and ignores the 
significant political pressure placed on the medical examiner 
to revise the death certificate many years after the death of 
the veteran.  

In February 2005, Dr. Bash submitted a response in which he 
presented arguments to the points raised by Dr. JAC.  Dr. 
Bash re-asserted his belief that the veteran's service-
connected varicose vein disability contributed to the 
veteran's death based on the following:  the veteran had a 
1973 superficial thrombophlebitis in the right leg; 
superficial thrombophlebitis significantly increases the 
development of deep venous thrombosis; and that the veteran 
died of an unknown cause that may have been pulmonary 
embolus.  

In a March 2005 opinion, Dr. Butler concurred with Dr. Bash's 
opinion that the veteran, at least as likely as not, died 
suddenly of an acute pulmonary embolus that came from his 
documented diseased, venous system of his lower extremities.  
In support, Dr. Butler stated that it was documented that the 
veteran had acute thrombophlebitis in the past and had 
varicosities in the groin bilaterally.  He noted how there 
was documentation in medical treatise of instances where 
thrombus extended into the deep system at the perforating 
veins and more commonly at the point the superficial system 
empties into the deep system in the groin, and instances 
where pulmonary embolus can occur in these circumstances.  

III. Legal analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation.  38 C.F.R. §  3.312(a) (emphasis 
added).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  "In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection."  38 C.F.R. § 
3.312(c)(1) (emphasis added).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Neither the initial (1978) nor the revised (1981) death 
certificate lists the veteran's sole service connected 
disability, right leg varicose veins, as the immediate cause 
of his death, and it is not alleged otherwise.  The 
appellant's claim is premised instead on a theory that the 
veteran died of a pulmonary embolus due to deep vein 
thrombosis which was a complication of thrombophlebitis 
which, in turn, was caused or aggravated by the service 
connected right leg varicose veins.  The Board must base its 
decision not on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The record includes both medical evidence that supports the 
appellant's claim and medical evidence that is against the 
claim.  Evidence in support of (or tending to support) the 
appellant's claim includes the revised death certificate 
issued in 1981, a September 1997 opinion from Dr. Cavarocchi, 
an August 1998 letter from Dr. Young, opinions from Dr. Bash 
(January 2004, March 2004 and February 2005), and a March 
2005 opinion from Dr. Butler.  Evidence against the 
appellant's claim includes the May/August 1999 VA doctor's 
opinion and the December 2004 VHA opinion.  The Board must 
weigh this evidence and determine whether the preponderance 
of the evidence supports the claim or the evidence is in 
equipoise (in which case the claim would be allowed) or 
whether the preponderance of the evidence is against the 
claim (in which case the claim must be denied).  In making 
its determination the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

First, we have the revised death certificate which lists 
thrombophlebitis as the immediate cause of the veteran's 
death and post-bypass surgery obesity as a contributory 
cause.  This item of evidence is significant, as the listed 
immediate cause of death is the basis for later medical 
opinions supporting the appellant's claim that the veteran's 
service connected varicose veins contributed to cause his 
death.  The Board finds that the probative value of this 
document as establishing the cause of the veteran's death 
must be viewed in light of the revising official's 
explanation for the revision, i.e., that he was requested to 
do so by the appellant, that she advised him that the blood 
alcohol level found was under the lethal range, that the 
veteran was treated for a severe right leg problem when he 
was last seen by VA on May 17, 1978 (a fact not supported by 
the record), that doctors at the hospital felt the veteran's 
death was caused by a blood clot (also not otherwise noted in 
the record), and that she could not get VA benefits unless 
the death certificate was amended to delete alcoholism as the 
cause of death.  The certifying official informed that he 
consulted with his supervisor who indicated that he agreed 
with the official's initial assessment, but noted that a 
pulmonary embolism or some other cause could not be ruled 
out.  The supervisor indicated that "cardiorespiratory 
arrest" was useless as a cause of death for statistical 
purposes, and that he would have no serious objection to 
revising the cause of death from alcoholism to 
thrombophlebitis complicating bypass surgery for obesity, 
natural causes.  The Board finds that "chronic 
thrombophlebitis" was recorded as the veteran's cause of 
death (revised) based solely, it is readily apparent, on the 
inaccurate history provided by the appellant.  

The opinion from Dr. Young is general in nature, and  does 
not appear to be based upon the particular facts of this case 
or on a review of this veteran's medical records.  There is 
no indication that Dr. Young reviewed the claims file, and 
she made no mention of the facts of this veteran's case and 
rendered no medical opinion concerning this case.

Dr. Cavarocchi's opinion that the veteran died of pulmonary 
embolus has limited probative value because it is premised on 
incorrect factual assumptions, i.e., that the veteran was 
being followed for chronic thrombophlebitis, and that he had 
an episode of right leg thrombophlebitis on May 17, 1978.  In 
fact, no treatment record after 1973 reports any findings of 
thrombophlebitis, and when the veteran was seen on May 17, 
1978, it was in follow-up for obesity and hypertension, and 
there was no mention of lower extremity complaints, and 
specifically no mention of complaints or findings pertaining 
to thrombophlebitis.  The history of thrombophlebitis cited 
by Dr. Cavarocchi was provided by the appellant, and is 
unsupported by clinical data.  The Board is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history. See e.g. Owens v. Brown, 7 
Vet. App. 429 (1995).  

The opinions of Dr. Bash are also premised on acceptance, as 
fact, of statements by the appellant that are not supported 
by the medical evidence of record.  Dr. Bash indicated that 
he based his opinion, in part, on the (revised) death 
certificate identifying chronic thrombophlebitis as the cause 
of death, the appellant's October 1981 statement that doctors 
felt the veteran died of a blood clot, and the veteran's 
history of multiple medical visits for thrombophlebitis prior 
to his demise.  None of these assumptions is supported by the 
medical evidence of record, and a medical opinion resting on 
such assumptions can be afforded limited probative weight.  
While Dr. Bash points to a positive association in medical 
history between varicose veins and deep vein thrombosis, 
careful review of Table 84-1 (Cecil's) which is cited in 
support of that proposition does not identify such 
association.  Furthermore, no evidence has been provided 
supporting a chain of events from varicose veins to deep vein 
thrombosis to pulmonary embolism in this case.  

Finally, it is noteworthy that the opinion by Dr. Butler also 
begins with acceptance, as fact, of the unsupported statement 
that the veteran suffered from chronic thrombophlebitis.  
From there Dr. Butler points to instances in medicine where 
thrombophlebitis can extend to the deep venous system at the 
groin, and where it is possible for an embolus to occur in 
these circumstances.  [It is also significant, regarding the 
scenario proposed by Dr. Butler, i.e., that the veteran 
"curled up on the floor" on the back seat of his car for 
several hours "passed out" due to an inebriated state, 
resulting in "Travelers' thrombosis", that in such a 
scenario, the veteran's alcohol abuse becomes the underlying 
cause of the condition that caused his death.  If that is the 
case, compensation for the cause of death would be prohibited 
by law.  See 38 U.S.C.A. § 1110.]

Each of the medical opinions favoring the appellant's claim 
begins with the acceptance, as fact, of statements regarding 
the veteran's medical history that are not supported in the 
record, and, upon that tenuous basis these opinions proceed 
to speculate as to the possible chain of developments that 
may have led from varicose veins to thrombophlebitis to deep 
vein thrombosis to death by pulmonary embulus.  The opinions, 
individually or cumulatively, do not establish without resort 
to speculation, as the law requires (see 38 C.F.R. § 3.312(a) 
that the proposed chain of events occurred in the instant 
case.   

The Board finds that substantial probative weight must be 
given to the opinion of the May/August 1999 VA opining 
physician (Dr. L.F.) because he reviewed and provided a 
detailed account of the veteran's medical history which is 
consistent with the treatment records, and based his opinion 
upon that history, without resorting to speculation or facts 
not in evidence.  He also provided a detailed rationale for 
his opinion that it was not at least as likely as not that 
the veteran's service-connected varicose veins caused his 
death or contributed substantially or materially to cause his 
death or aided or lent assistance to the production of his 
death.  Likewise, greater probative weight must also be given 
to the VHA opinion by Dr. JAC in December 2004.  Dr. JAC 
reviewed the entire claims file, complete with all prior 
medical opinions and carefully laid out the medical facts 
shown by the evidence and identified the statements accepted 
in some opinions as fact - though not shown by evidence.   He 
thoroughly detailed the many possible causes of the veteran's 
death, without resorting to speculation, and based his 
conclusion on medical facts shown in the record.  Dr. JAC 
showed nuanced consideration of conflicting findings when he 
reported that the veteran's history was complicated by the 
single reference from 1973 of superficial saphenous 
thrombophlebitis, but stated his belief that this likely was 
in error based on the fact that no subsequent records 
identified thrombophlebitis and noted that the veteran was 
not treated with anti-coagulation drugs (as would have been 
indicated once thrombophlebitis was established).  Dr. JAC 
provided a sound medical basis for his conclusion that it was 
not likely that the veteran's varicose veins were related to 
the cause of his death.  He noted that even if the veteran's 
varicose veins had progressed into thrombophlebitis, there 
was no evidence of record showing that the veteran had 
developed deep vein thrombosis or that this condition caused 
a pulmonary embolus and death.  Dr. JAC found the contrary 
medical opinions of record to be logically flawed in that 
they relied on presumptions and associations without 
consideration of the actual medical record or the 
probabilities of such associations.      

The Board has also considered the appellant's statement that 
a funeral director told her that the veteran died from a 
blood clot.  However, "hearsay medical evidence" is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In addition, there is no evidence suggesting 
the funeral director had the medical expertise to ascribe the 
veteran's death to a blood clot.  Similarly, the appellant's 
daughter's contentions concerning the cause of the veteran's 
death are not competent evidence.  There is no indication 
that she possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, regarding the appellant's statements that the 
veteran's service-connected varicose veins caused or 
contributed to his death, at her personal hearing in December 
1983, she stated that she had been a nurse; however, there is 
no evidence in the record documenting her medical 
credentials.  She also has an obvious self-interest in this 
claim.  Regardless, given their respective medical expertise, 
the Board finds far less probative value in her statements 
than in the opinions of the VA physician (Dr. L. F.) in May 
and August 1999 and the VA physician (Dr. J.A.C.) who 
provided the December 2004 VHA opinion.  The VA doctor who 
performed the 1999 examinations is a specialist in 
cardiology, and the physician who provided the December 2004 
opinion is an Assistant Professor of Vascular Surgery.  Both 
are eminently qualified to opine regarding the cause of the 
veteran's death.  These two opinions are based on review of 
the entire claims file with detailed rationale, and are found 
persuasive when considered with the rest of the evidence of 
record.   They rest on documented medical findings, and are 
not the result of speculation.  

The preponderance of the evidence is against the claim and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.







ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


